Citation Nr: 0527965	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating higher than 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Zills, Counsel




INTRODUCTION

The veteran served on active duty in the Army from February 
1968 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 RO decision which granted service 
connection for bilateral hearing loss, assigning a 
noncompensable (0 percent) rating for the condition, and for 
tinnitus, assigning a 10 percent rating for the condition.  
The veteran appealed for higher ratings for the service-
connected conditions.  In July 2005, the veteran was 
scheduled to testify at a Travel Board hearing, but failed to 
appear for the hearing.

The Board notes that with regard to the veteran's claim for a 
rating higher than 10 percent for service-connected tinnitus, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  As the veteran's 
claim for a rating higher than 10 percent for tinnitus meets 
the criteria set forth above, it is hereby stayed pursuant to 
the Secretary's instructions.  
FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in the left ear and 
auditory acuity level I in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in May 
2002, November 2003, July 2004, and May 2005 that informed 
him of the type of information and evidence necessary to 
substantiate his claim.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from May 2002, November 2003, July 2004, 
and May 2005 notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from May 2002, November 2003, July 
2004, and May 2005 contained specific requests that the 
veteran provide additional evidence in support of his claim.  
He was asked to tell VA about any other records that might 
exist to support his claim, and was informed that he should 
send information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159 by way of an SOC dated 
in March 2004.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  A VA examination which addresses the claim has 
been provided.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Initial compensable evaluation for bilateral high 
frequency hearing loss

The veteran is appealing the original assignment of a 
noncompensable disability evaluation following the award of 
service connection for bilateral hearing loss.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable (0 percent) to 100 percent.  This is based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  This is the basic 
method for rating hearing loss.  38 C.F.R. § 4.85, Table VI, 
VII.

Another regulation, 38 C.F.R. § 4.86, provides for an 
alternative method of rating exceptional patterns of hearing 
impairment, as defined by the regulation.  This regulation 
provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The only audiometric test results of record do not meet the 
requirements for the special rating method of 38 C.F.R. § 
4.86, and thus the veteran's bilateral hearing loss is to be 
rated under the previously mentioned basic rating method of 
38 C.F.R. § 4.85.

The veteran's January 2003 VA examination indicated that the 
puretone decibel thresholds in the right ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 15, 20, 
60, and 55 decibels, respectively, with an average threshold 
of 38 decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 96 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 15, 20, 
65, and 60 decibels, respectively, with an average threshold 
of 40 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 92 percent.  Under Table VI of 38 
C.F.R. § 4.85, these results represent level I hearing in the 
right ear and level I hearing in the left ear.  Entering 
Table VII of 38 C.F.R. § 4.85, with hearing level I in the 
right ear and hearing level I in the left ear, results in a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.  There are no other audiometric test results of 
record which are set forth in such a way that the Board may 
use them to perform alternative tests regarding the veteran's 
bilateral hearing loss.

The Board appreciates the difficulties which the veteran says 
he experiences because of his hearing loss.  However, 
according to audiological test results, compared to the 
rating criteria, his bilateral hearing loss is 
noncompensable.  Lendenmann, supra.  The Board does not have 
the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), and given the circumstances of this case, there 
is no basis to refer the matter to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).  Extraschedular ratings under 
38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards.  Such 
factors for an extraschedular rating are not present in this 
case.

The Board notes that this is an initial rating case.  The 
veteran appealed the initial rating assigned upon the grant 
of service connection.  Thus consideration must be given to 
whether "staged ratings" (i.e., different percentage ratings 
for different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  Upon 
review of the record, the Board finds "staged ratings" to be 
inapplicable here, as the evidence does not show that the 
veteran's service-connected bilateral hearing loss has 
warranted a compensable rating since the time service 
connection became effective.
The weight of the evidence demonstrates that the veteran's 
bilateral high frequency hearing loss is noncompensable at 
this time.  As the preponderance of the evidence is against 
the claim for a compensable rating for bilateral hearing 
loss, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


